Citation Nr: 0939442	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2004, for a grant of service connection for intervertebral 
disc disease of the lumbosacral spine with intermittent 
radiculopathy, to include the question of whether there was 
clear and unmistakable error (CUE) in a rating decision of 
August 1978.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to October 
1957, and from September 1958 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, granting entitlement to 
service connection for intervertebral disc disease of the 
lumbosacral spine with intermittent radiculopathy, effective 
from October 13, 2004.  The foregoing date was the date on 
which the RO received a reopened claim for service connection 
for a low back disorder.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in July 2009.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  By its rating decision of August 1978, the RO initially 
denied the veteran's claim of entitlement to service 
connection for a back disorder; following the RO's issuance 
of written notice of August 1978 as to the denial and the 
veteran's appellate rights, no appeal of the August 1978 
action was then initiated.  

2.  The Veteran has failed to advance a valid claim of CUE in 
the RO's decision in August 1978, denying the veteran's claim 
for service connection for a back disorder.  

3.  Following the denial of the veteran's initial claim by 
the RO in August 1978, he did not submit a claim, be it a 
formal or informal one, for service connection for a back 
disorder, until October 13, 2004.  

4.  The earliest effective date assignable for the grant of 
service connection for a back disorder, characterized as 
intervertebral disc disease of the lumbosacral spine, with 
intermittent radiculopathy, is the date of the RO's receipt 
of the veteran's reopened claim, October 13, 2004.  


CONCLUSIONS OF LAW

1.  The August 1978 decision, denying entitlement of the 
Veteran to service connection for a back disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Due to the veteran's failure to plead a valid claim of 
CUE, the Board lacks jurisdiction to consider the merits of 
whether there was CUE of fact or law in the August 1978 
denial of service connection for a back disorder.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 3.105 
(2009).

3.  The earliest effective date assignable for the veteran's 
grant of service connection for a back disorder, diagnosed as 
intervertebral disc disease of the lumbosacral spine, with 
intermittent radiculopathy, is the date of the RO's receipt 
of the veteran's reopened claim, October 13, 2004; the 
requirements for an earlier effective date have not been met.  
38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 
3.400(q), (r) (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

In the appeal now before the Board, the Veteran seeks an 
earlier effective date for entitlement to service connection 
for a back disorder, currently diagnosed as intervertebral 
disc disease of the lumbosacral spine, with intermittent 
radiculopathy.  Entitlement thereto was established by RO 
action in December 2005, effective from October 13, 2004, the 
date of VA's receipt of the veteran's claim to reopen.  In 
order to obtain an earlier effective date for service 
connection for his back disorder, the Veteran attacks the 
RO's prior denial of his earlier claim for service connection 
for a back disorder, as effectuated in August 1978, on the 
basis of CUE therein.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000. The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Given the 
parameters of the law surrounding CUE claims, however, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in a prior RO decision.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Id. at 178-9.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, the VA's failure in the duty to assist cannot 
constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 
(Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
the proper remedy is to dismiss the challenge without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Notice is taken that this case has been developed on the 
basis of the veteran's claim of CUE in the prior rating 
decision of August 1978.  The record reflects that, following 
his discharge from service in May 1978, the Veteran submitted 
a claim for service connection for a back disorder in June 
1978.  Such was followed by the conduct of a VA medical 
examination in July 1978, to include a special orthopedic 
examination.  At that time, the Veteran reported the onset of 
his back disorder in 1962 when he bent over to pick up a 
bowling ball, with numerous recurrences occurring during the 
subsequent years.  Clinical examination of the low back 
showed the pelvis to be normal, with flexion to 80 degrees, 
extension to 20 degrees, left bending to 15 degrees, and 
rotation in either direction to 30 degrees, all without pain.  
The patellar and Achilles reflexes were equal.  There was no 
tenderness or clonus of the leg muscles.  Straight leg 
raisings were painless and there was no back tenderness.  X-
rays of the lumbar spine were found by the radiologist to be 
considerably underexposed, but no fractures or neural arch 
defects were shown.  Phleboliths in the pelvis were noted.  
The orthopedic examiner offered the following pertinent 
diagnosis:  Low back pain with narrowing of the lumbosacral 
interspace.  

By its decision of August 1978, the RO denied the veteran's 
claim for service connection for a back disorder, noting in 
pertinent part that although several acute episodes relating 
to the low back had occurred since 1967, there was a normal 
X-ray of the spine in February 1976 and there was no evidence 
of chronic back disease on current VA medical examination.  
Written notice of the RO's denial was provided to the Veteran 
by correspondence, dated later in August 1978, and that 
notice also included information as to the veteran's right to 
initiate an appeal of such denial and the steps required to 
initiate the appellate process.  Inasmuch as no appeal was 
then initiated by the Veteran within the time limits provided 
by law, the RO's action in August 1978 was rendered final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran assigns error in the August 1978 action, based on 
the conduct of the VA medical examination in July 1978, as 
well as the RO's interpretation of such report.  The Veteran 
asserts that the VA orthopedic examiner in July 1978 provided 
a diagnosis of low back pain with narrowing of the 
lumbosacral interspace and therefore the RO was clearly and 
unmistakably erroneous in finding that no chronic back 
disorder was in evidence.  The Veteran also points to the 
opinion offered by a VA examiner in September 2005, in 
connection with his October 2004 claim to reopen, in which 
the examiner determined that the veteran's intervertebral 
disc disease was diagnosed within several months of his 
service separation, in apparent reference to the VA 
examination of July 1978, and that the veteran's back 
difficulties were inappropriately not considered as a ratable 
claim, at the time of his VA examination in July 1978, as it 
should have been.  Such contentions were advanced in written 
statements of the Veteran and in his testimony at the Board 
hearing in July 2009.  

Judicial precedent clearly states that a determination as to 
CUE "must be based on the record and the law that existed at 
the time of the prior. . .decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  To that extent, the VA examiner's 
opinion in 2005 as to the state of the evidence in 1978 
regarding whether or not a chronic back disorder was then in 
evidence is not for consideration in the context of this 
attempt to raise a valid claim of CUE.  

The other allegations of CUE advanced are reflective merely 
of a disagreement on the part of the Veteran as to how the 
facts of record in 1978 were interpreted by the RO and such 
do not form the basis for a valid CUE claim.  The RO in 
August 1978 weighed the evidence presented, noting that there 
was evidence both for and against entitlement, inclusive of 
service treatment records denoting low back complaints and 
in-service X-rays showing no abnormality.  The RO's 
conclusion that the VA examination in July 1978 did not 
reveal the existence of chronic back disablement was a 
reasonable exercise of rating judgment given that the primary 
diagnosis was of low back pain, as opposed to a disability of 
the low back, and radiological interpretation of current X-
rays of the low back was of no abnormality of the spine 
itself, despite the VA examiner's own diagnosis of narrowing 
of the lumbosacral interspace.  The United States Court of 
Appeals for Veterans Claims has held that pain alone, without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In sum, there was a tenable basis for 
the RO's conclusion in August 1978 that service connection 
for a low back disorder was not warranted, notwithstanding 
the fact that other reasonable persons might have reached a 
contrary result based on a review of the same facts.  That 
being the case, there cannot by definition be a valid claim 
for CUE simply on the basis of the manner by which the RO 
weighed the facts then shown.  In all, there is no viable 
contention that there was any error of commission or omission 
as to any fact or, or that the statutory or regulatory 
provisions extant at that time were overlooked or incorrectly 
applied.  

In total, the Veteran has failed to set forth allegations 
that there was other than a tenable basis for the RO's 
decision in August 1978, denying his claim for service 
connection for a back disorder.  As he maintains only that 
the facts, as they were known at the time, were 
misinterpreted by the RO, the conflict over the 
interpretation of the facts presented is insufficient to rise 
to the level of CUE, as it is noted that the error must be of 
such significance as to be undebatable.  Damrel, Russell, 
supra.

To the extent that the Veteran is alleging that the RO failed 
to develop fully the record, any breach by VA of its duty to 
assist the Veteran in the development of all pertinent facts, 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  If 
the facts contained in the record at the time the decision is 
entered are correct, the decision is not erroneous, although 
not embodying all of the relevant facts.  Id.  

In view of the veteran's failure to plead a valid CUE claim, 
this portion of the appeal must be dismissed, without 
prejudice to refiling of a CUE claim regarding the rating 
decision of August 1978.  See Simmons v. Principi, 17 Vet. 
App. 104 (2003).

Duties to Notify and Assist

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). 
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, a decision was entered by 
the Court in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claim for an earlier effective date for a grant of 
service connection is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent to the 
veteran in February 2005), and another VCAA notice is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that 
the Court has also determined that the statutory scheme does 
not require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to the claim to 
reopen for service connection was provided to the appellant 
prior to the RO's initial decision in March 2002.  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, neither the Veteran nor his 
representative has pled any error with respect to the content 
or timing of the VA's duty to notify.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  The 
veteran's service treatment records are on file, as are 
various examination and treatment records compiled by VA and 
non-VA sources during post-service years.  No argument is 
noted to have been advanced by or on behalf of the appellant 
that the record is incomplete or that further actions are 
necessary prior to the Board's review.  The issue here is 
entitlement to an effective date prior to October 2004 for 
the grant of service connection for a back disorder.  Under 
these circumstances, there is no duty to obtain any VA 
medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.159(c)(4), 3.400 (2009).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis of the Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for a grant of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
Veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the Veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In this instance, the Veteran does not dispute the facts as 
to the date of receipt by VA of his claim to reopen for 
service connection for a back disorder, which occurred on 
October 13, 2004.  The record otherwise does not demonstrate 
the existence of his filing of a formal or informal claim 
therefor following entry of the RO's most recent, final 
denial in August 1978.  While some communications between the 
Veteran and VA are shown in the interim, no such 
communication or action demonstrates an intent to apply for 
service connection for a back disorder or to reopen his 
previously denied claim therefor until his claim submission 
of October 13, 2004.

While the Board concedes that entitlement to service 
connection for a back disorder arose on or prior to October 
13, 2004, the system for the administration of VA 
compensation established by Congress mandates that a claim 
for the specified benefit be set forth and, under the 
circumstances of this case, such a claim was not filed until 
October 13, 2004.  Where new and material evidence is 
received after final disallowance, the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q), (r) (2009) 
Accordingly, an effective date earlier than October 13, 2004, 
for entitlement to service connection for a back disorder, 
characterized as intervertebral disc disease of the 
lumbosacral spine with intermittent radiculopathy, is not 
warranted.
\

ORDER

The issue of CUE in a prior rating decision entered in August 
1978, denying service connection for a back disorder, is 
dismissed, without prejudice as to its refiling.  

An effective date earlier than October 13, 2004, for a grant 
of service connection for intervertebral disc disease of the 
lumbosacral spine with intermittent radiculopathy is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


